As filed with the Securities and Exchange Commission on November 10, 2015. No. 333-201473 No. 811-22926 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [] Pre-Effective Amendment No. [] Post-Effective Amendment No. 4 [x] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [] Amendment No. 6 [x] Elkhorn ETF Trust (Exact Name of Registrant as Specified in Charter) 207 Reber Street, Suite 201 Wheaton, IL 60187 (Address of Principal Executive Office) Registrant’s Telephone Number, including Area Code: (630) 355-4676 Benjamin T. Fulton Elkhorn ETF Trust 207 Reber Street, Suite 201 Wheaton, IL 60187 (Name and Address of Agent for Service) Copy to: Morrison C. Warren, Esq. Chapman and Cutler LLP 111 West Monroe Street Chicago, IL 60603 It is proposed that this filing will become effective (check appropriate box): []
